Case 16-13307-amc          Doc 352-1 Filed 07/14/20 Entered 07/14/20 07:57:42              Desc
                                 Service List Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:

DAVID ADENAIKE                                   :   CHAPTER 13
                                                 :
            Debtor                               :   Bankruptcy No. 16-13307-amc


                               CERTIFICATION OF SERVICE

         I, Roger V. Ashodian, attorney for the Debtor in the above-captioned matter, hereby

certify that on or before July 13, 2020, I served a copy of Second Amended Exhibit “A” to the

Debtor’s Motion to Modify Plan After Confirmation and to Abate Arrears (Debtor’s Eighth

Amended Chapter 13 Plan) on the following parties by ECF notice, e-mail, or by first class mail,

postage prepaid, as indicated below, to the following addresses:


William C. Miller, Esquire                       (ECF Notice and e-mail)
Chapter 13 Standing Trustee
Attention: Jack Miller, Esquire
1234 Market Street – Suite 1813
P.O. Box 1229
Philadelphia, PA 19105

Frederic J. Baker, Esquire                       (ECF Notice)
Sr. Assistant United States Trustee
U.S. Custom House
200 Chestnut Street, Suite 502
Philadelphia, PA 19106-2912

State Financial Network, LLC                     (ECF Notice and e-mail)
c/o Christopher J. Leavell, Esquire
Klehr Harrison Harvey Branzburg LLP
1835 Market Street, Suite 1400
Philadelphia, PA 19103


(continued on next page)
Case 16-13307-amc           Doc 352-1 Filed 07/14/20 Entered 07/14/20 07:57:42     Desc
                                  Service List Page 2 of 4



Service list (continued):


State Financial Network, LLC                  (ECF Notice)
c/o Corinne Samler Brennan, Esquire
Klehr Harrison Harvey Branzburg LLP
1835 Market Street, Suite 1400
Philadelphia, PA 19103

Franklin Mint Federal Credit Union            (ECF Notice)
5 Hillman Drive, Suite 100
Chadds Ford, PA 19317

City of Philadelphia & Water Revenue Bureau (ECF Notice and e-mail)
c/o Megan Harper, Esquire
Deputy City Solicitor
Law Department - Tax & Revenue Unit
1401 JFK Blvd, 5th Floor
Philadelphia PA 19102

Pennsylvania Department of Revenue            (ECF Notice and E-mail to namolsch@pa.gov)
Attention: Nicole Amolsch, Chief,
 and Jacalyn Y. Boyer
Bankruptcy Division
PO Box 280946
Harrisburg PA 17128-0946

Anthony St. Joseph, Esquire                   (ECF Notice)
Assistant United States Attorney
615 Chestnut Street, Suite 1250
Philadelphia, PA 19106

U.S. Attorney Office                          (ECF Notice)
c/o Virginia Powel, Esquire
Room 1250, 615 Chestnut Street
Philadelphia, PA 19106-4404

Leonard B. Altieri, III, Esquire              (ECF Notice)
Michael FX Gillin & Associates, PC
230 North Monroe Street
Media PA 19063


(continued on next page)
Case 16-13307-amc           Doc 352-1 Filed 07/14/20 Entered 07/14/20 07:57:42       Desc
                                  Service List Page 3 of 4



Service List (continued):


Delaware County Tax Claim Bureau              (ECF Notice)
Government Center
201 W. Front Street
Media, PA 19063-2708

Jason Brett Schwartz, Esquire                 (ECF Notice)
Mester & Schwartz, PC
1333 Race Street
Philadelphia, PA 19107

Kevin G. McDonald, Esquire                    (ECF Notice)
KML Law Group, P.C.
701 Market Street, Suite 5000
Philadelphia, PA 19106-1532

Andrew Spivack, Esquire                       (ECF Notice)
Phelan Hallinan Diamond & Jones, LLP
1617 JFK Boulevard, Suite 1400
One Penn Center Plaza
Philadelphia, PA 19103

PNC Bank, N.A.                                (ECF Notice)
c/o Jillian Nolan Snider, Esquire
Tucker Arensberg
One PPG Place, Suite 1500
Pittsburgh, PA 15222

PNC Bank, N.A.                                (ECF Notice)
c/o Brett Alan Solomon, Esquire
Tucker Arensberg
One PPG Place, Suite 1500
Pittsburgh, PA 15222

Randolph M. Vesprey, Esquire                  (E-mail to dianne.blackwell@newcastlede.gov)
Assistant County Attorney
New Castle County
87 Reads Way
New Castle, DE 19720


(continued on next page)
Case 16-13307-amc           Doc 352-1 Filed 07/14/20 Entered 07/14/20 07:57:42      Desc
                                  Service List Page 4 of 4



Service List (continued):


Philadelphia Parking Authority                (E-mail to Equiles@philapark.org)
Attention: Edgar Quiles, Clerk
701 Market Street, Suite 5400
Philadelphia, PA 19106

ECMC                                          (E-mail to Bankruptcydept@ecmc.org)
Attention: Mr. Maiyer Thao
ECMC Bankruptcy Representative
PO Box 16408
St. Paul, MN 55116-0408

U.S. Department of Education                  (E-mail to EDBANKRUPTCY@ECMC.ORG)
Attention: Ms. Mee Thao
ECMC Operations Specialist
PO Box 16448
St. Paul, MN 55116-0448

Mr. David Adenaike                            (E-mail)
1036 Pine Street
Darby, PA 19023

                                              REGIONAL BANKRUPTCY CENTER OF
                                              SOUTHEASTERN PA, P.C., by:



                                              ____________________________________
                                              Roger V. Ashodian
                                              Attorney ID # 42586
                                              101 West Chester Pike, Suite 1A
                                              Havertown, PA 19083
                                              (610) 446-6800

                                              Attorney for Debtor
